Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about May 15, 2007, which adjudicated appellant a juvenile delinquent, upon his admission that he committed an act which, if committed by an adult, would constitute obstructing governmental administration in the second degree, and *469imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for a dismissal or an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge (see e.g. Matter of Jonaivy Q., 286 AD2d 645 [2001]), in light of the fact that, after stealing property, appellant refused to obey the lawful command of a police officer to stop and fled, resulting in a serious injury to the officer. Concur—Andrias, J.P., Friedman, Buckley, Catterson and Acosta, JJ.